Citation Nr: 1447555	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to dust or herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1966 to April 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

A videoconference hearing was held before the undersigned Veterans Law Judge in October 2013.  A transcript of said hearing has been associated with the record.  The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The record indicates that the Veteran served in Vietnam.  The Veteran claims that he was stationed in the DMZ (demilitarized zone) from August 1967 to September 1967, and was exposed to Agent Orange as well as residual dust particles from explosions during that time.  He avers that he has experienced many difficulties with breathing and infections since returning from Vietnam, which have progressively gotten worse.  The Veteran also contends that his COPD was diagnosed under different names during the 1970's.  

Service treatment records include a complaint of URI (upper respiratory infection) dated March 22, 1967.  An admission record from St. Mary's Hospital (signed by G.S., M.D.), dated September 25, 1971, includes an impression of acute asthmatic bronchitis, probably secondary to allergies.  A discharge summary from St. Mary's Hospital (signed by L.A., M.D.), dated September 25, 1971, to September 30, 1971, lists a final diagnosis of asthmatic bronchitis.

Private treatment records from Seifert Clinic dated January 31, 1973, show complaints of shortness of breath (SOB) with a mild cough.  Private treatment records from Park Nicollet dated September 5, 1974, and March 1, 1975, show notations of asthma.  Private treatment records from Park Nicollet dated August 11, 1987, assessed bronchitis.  Private treatment records from Eagle Medical, P.A, dated November 6, 1997, include an assessment of sinusitis and cough.  

VA treatment records include diagnoses of COPD on January 10, 2011, February 7, 2011, and April 18, 2011.  The Veteran was assessed with COPD, nasal polyp, on March 12, 2012.

The Veteran has not been afforded a VA examination in order to address whether he is entitled to service connection for COPD, to include as due to dust or herbicide exposure.  In light of the evidence of record, the Board finds that remand is necessary to request a VA examination in order to determine if the Veteran's claimed COPD is etiologically related to service, to include exposure to dust or herbicides.  

Moreover, the most recent VA treatment record is dated June 2012 from the Minneapolis, Minnesota, VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the Veteran's file.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify any VA or private treatment since June 2012, the date of the most recent VA records.  Any necessary authorization for the release of records should be obtained and any records identified should be requested.  All records obtained must be associated with the claims file.  

2. Afford the Veteran the appropriate VA examination to determine the nature and etiology of his current COPD, to include as due to dust or herbicide exposure.  The examiner should offer an opinion as to whether it at least as likely as not (i.e., probability of 50 percent) that COPD had its onset in service or is otherwise related to service, to include as due to claim exposure to dust or by exposure to Agent Orange.  

The examiner is directed to specifically consider the following:  (a) an admission record from St. Mary's Hospital (signed by G.S., M.D.), dated September 25, 1971, which includes an impression of acute asthmatic bronchitis, probably secondary to allergies; (b) a discharge summary from St. Mary's Hospital (signed by L.A., M.D.), dated September 25, 1971, to September 30, 1971, listing a final diagnosis of asthmatic bronchitis; (c) private treatment records from Seifert Clinic dated January 31, 1973, showing complaints of SOB with a mild cough; and (d) private treatment records from Park Nicollet dated September 5, 1974, and March 1, 1975, showing notations of asthma.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The record must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the examination report.  

3. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

